Spofford, J.,
dissenting. Prim& facie a shipper of merchandise has not an insurable interest in the freight he contracts to pay for its transportation. Eor if the voyage be not accomplished the freight is not due.
Both policies disclose that one of the subjects of insurance in this case was “ freight” insured eo nomine on behalf of the shipper. There is a distinct valuation of this risk in the policies.
So far, they appear on their face to he wager policies. The general issue, in my judgment, put the plaintiff upon explanatory proof of the feature in the policies declared upon, and he should have shown circumstances which would enable us to say that he had an insurable interest in the item thus separately valued. He thought it necessary to allege in his petition that the freight money was “ paid in advance” by him. But he has not proved the fact, so that we are unable to decide whether this circumstance would of itself give him an insurable interest in the subject
I, therefore, think the judgment should he affirmed.